Determination of respondent New York City Housing Authority dated May 19, 1993, which terminated petitioner’s tenancy for nondesirability, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [Leland DeGrasse, J.], entered on or about October 19, 1993) dismissed, without costs.
Substantial evidence supports the Housing Authority’s determination that the continued occupancy of the apartment by petitioner’s son constituted a threat to the health, safety and welfare of the other tenants and housing personnel (Matter of Jones v New York City Hous. Auth., 60 AD2d 812), and, in view of petitioner’s son’s refusal to vacate the apartment when offered the opportunity to do so at the hearing, the penalty of termination was not so disproportionate to the offense as to be shocking to one’s sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222, 233). Petitioner raises no due process argument of merit. Having failed to request a Spanish-speaking interpreter or to indicate that she could not participate in the hearings without one at a time when the alleged error could have been corrected, petitioner waived any right she might have had to an interpreter (Matter of Maldonado v Racette, 175 AD2d 963). Petitioner admits that she was fully advised of her right to obtain counsel, and respondent did not deny her the right to counsel *467when, after confirming that her son was in fact her chosen representative, it allowed him to represent her at the hearing. No error was committed by the Hearing Officer in attempting to keep petitioner’s son within the bounds of proper cross-examination, or in attempting to prevent him from badgering the witnesses.
We have considered peitioner’s remaining arguments and find them to be without merit. Concur—Murphy, P. J., Sullivan, Wallach, Nardelli and Tom, JJ.